UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-7670


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

CURTIS ARNOLD,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:05-cr-00046-RJC-DSC-2)


Submitted:   March 29, 2012                 Decided:   April 3, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis Arnold, Appellant Pro Se. Thomas A. O’Malley, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Curtis       Arnold    appeals     the    district      court’s      order

denying    his    18   U.S.C.     § 3582(c)(2)       (2006)    motion.      We   have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                       United

States v. Arnold, No. 3:05-cr-00046-RJC-DSC-2 (W.D.N.C. Nov. 23,

2011).     We dispense with oral argument because the facts and

legal    contentions      are     adequately   presented       in   the    materials

before    the    court    and   argument     would    not     aid   the   decisional

process.



                                                                            AFFIRMED




                                         2